Citation Nr: 1456292	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  13-15 516	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  

2.  Entitlement to service connection for erectile dysfunction, including as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Senior Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from October 1964 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which (1) reopened the Veteran's claim of entitlement to service connection for hypertension and denied this claim on the merits, and (2) denied entitlement to service connection for erectile dysfunction, including as secondary to service-connected diabetes mellitus.  

Although the Veteran initially requested a personal hearing with a Veterans Law Judge, he subsequently withdrew this request in October 2014.  The Veteran's hearing request is, therefore, considered withdrawn.  See 38 C.F.R. § 20.704(e).

The Board notes that, in its June 2012 rating decision, the RO also denied entitlement to a rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) with anxiety and depression (also claimed as mental health condition).  Thereafter, in January 2013, the Veteran submitted a Notice of Disagreement as to this determination, and in May 2013, the RO issued a Statement of the Case as to this issue.  The Veteran then perfected his appeal as to this issue by submitting a timely VA Form 9 in May 2013.  Significantly, however, that same month, the RO also issued a rating decision granting an increased 50 percent disability rating for service-connected PTSD with anxiety and depression, effective November 23, 2011.  In this regard, the Board notes that in May 2013, the Veteran submitted a statement indicating that the May 2013 rating decision satisfied his appeal as to this issue.  See Veteran's May 31, 2013 Appeal Satisfaction form (VAF 21-44).  Accordingly, the Board finds that the RO's May 2013 rating decision represents a full grant of the benefits sought with regard to the Veteran's claim for entitlement to an increased rating for service-connected PTSD with anxiety, and as such, this issue is not on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).



FINDING OF FACT

In November 2014, VA received notification from the Social Security Administration that the Veteran died in October 2014.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeal is dismissed.



		
TANYA SMITH
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


